Citation Nr: 1510221	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  97-33 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating higher than 50 percent for schizophrenia, prior to September 5, 1996.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel





INTRODUCTION

The Veteran had active military service from July 1955 to October 1957.

This matter comes to the Board of Veterans' Appeals (Board) from a November 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied entitlement to an increased rating higher than 50 percent for schizophrenia and entitlement to a TDIU.  Thereafter, in a September 2000 rating decision, the RO granted an increased rating of 100 percent for schizophrenia, effective April 16, 1998.  

This case was previously before the Board in March 2001 at which time the Board denied entitlement to an increased rating higher than 50 percent for schizophrenia prior to April 16, 1998, and entitlement to a TDIU prior to April 16, 1998.  However, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), which in July 2003, vacated the Board's March 2001 decision, and remanded the claim back to the Board pursuant to the (then) newly enacted Veterans Claims Assistance Act (VCAA).  The Secretary then appealed the Court's opinion to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), which, in May 2004, vacated the Court's July 2003 order and remanded the matters to the Court, pursuant to the Federal Circuit's decision in Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004).  In July 2004 the Court recalled its July 2003 judgment and revoked its July 2003 order and issued another order again vacating the Board's March 2001 decision and remanding it pursuant to the VCAA.  

In March 2009 the Board remanded the case so that the Veteran could be provided with notice pursuant to the VCAA, which was satisfied by a letter in September 2009.  The case was returned to the Board in April 2010, at which time the Board granted an increased rating of 100 percent for schizophrenia, effective November 14, 1997, and denied entitlement to an increased rating for schizophrenia higher than 50 percent and entitlement to a TDIU, prior to November 14, 1997. 

Thereafter, the Veteran appealed the Board's April 2010 decision to the Court again, which pursuant to a joint motion for partial remand vacated the Board's decision insofar as it denied entitlement to a rating in excess of 50 percent for schizophrenia prior to November 14, 1997.  The parties agreed that the part of the Board's decision that denied entitlement to a TDIU prior to April 16, 1998 should not be disturbed.  With respect to the increased rating claim for schizophrenia, the joint motion noted that the Board did not consider the schedular criteria for evaluating mental disorders that was in effect prior to November 7, 1996 in that the Board applied the rating criteria appropriate for evaluating a psychoneurotic disorder, rather than a psychotic disorder, which is what schizophrenia was recognized as at that time.  The Court granted the joint motion in June 2011.  

In December 2011 the Board remanded the issue of entitlement to an increased rating higher than 50 percent for schizophrenia prior to November 14, 1997, for a retrospective medical opinion pursuant to Chotta v. Peake, 22 Vet. App. 80, 85 (2008), per the Veteran's representative's request.  The Board also noted that Social Security Administration (SSA) records should be obtained.  In March 2012 VA was notified that the Veteran's SSA records had been destroyed and the Veteran was notified of this.  In June 2012 a VA medical opinion was obtained.  Thereafter, the RO granted an increased rating of 100 percent for the schizophrenia, effective September 5, 1996.  

The case is now returned to the Board for appellate review, and the issue has been reframed based on the grant in increased disability benefits for the schizophrenia during the course of the remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the date of the Veteran's increased rating claim for schizophrenia was September 3, 1996, and it was factually ascertainable within one year of the date of his increased rating claim (i.e., effective September 3, 1995) that the Veteran's schizophrenia was totally disabling.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for the Veteran's schizophrenia have been met, effective September 3, 1995, but not earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.132, General Rating Formula for Psychotic Disorders (prior to Nov. 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in September 2009 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was notified in this letter that he should submit evidence demonstrating the effect that worsening of his service-connected schizophrenia has on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The letter also demonstrated the criteria used for determining the effective date of disability benefits.  As such, the September 2009 letter satisfied VA's duty to notify. 

Regarding the duty to assist, the RO has obtained the Veteran's service and VA treatment records, as well as private treatment records.  In March 2012 VA was notified that the Veteran's SSA records had been destroyed and the Veteran was notified of this.  In June 2012 a VA medical opinion was obtained.  The examination report obtained contains sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran seeks an increased rating higher than 50 percent for his service-connected schizophrenia, effective prior to September 5, 1996.  The Veteran filed his increased rating claim for schizophrenia in September 1996.  He dated the form, September 3, 1996, and his representative has referred to the date of the Veteran's claim as September 3, 1996.  However, correspondence and adjudicative documentation from the RO notes that the date of receipt of the claim was on September 5, 1996.  The date of the claim is the date of receipt of the claim, rather than the date the Veteran sent the claim.  See 38 C.F.R. § 3.1(r) (The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA).  The date stamp of the Veteran's claim does not appear on any of the documents scanned into VBMS.  Resolving all doubt in the Veteran's favor, the Board will consider the Veteran's date of claim as September 3, 1996, since there is no other record to show that the claim was received on September 5, 1996.  

Generally, the effective date of an increase in disability rating will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2).  See 38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110  and 38 C.F.R § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

After evaluating the grant of disability rating of 100 percent for the Veteran's schizophrenia, effective the date of his claim (or two days subsequent, September 5, 1996), and the exception to the effective date regulations for increased rating claims, the issue in this case is whether it was factually ascertainable that the Veteran's schizophrenia warranted an increased rating higher than 50 percent for the year prior to his claim, i.e., from September 3, 1995 to September 3, 1996.  

In correspondence dated in June 2009 the Veteran asserted that his service-connected schizophrenia had made it impossible for him to follow a substantially gainful occupation from at least September 3, 1995, and in a brief to the Court his attorney asserted that there was no evidence of record demonstrating that since his discharge from service the Veteran had ever been able to demonstrably obtain or retain employment or to follow a substantially gainful occupation.  However, on VA Forms 21-8940 in March 1995 and September 1996 the Veteran reported he had worked 80 hours per week as a self-employed farmer from 1983 until January 1994.  He stated the most he had earned in one year was $45,000 and noted this had occurred in the 1970's.  He reported he had been self-employed during that period. It was also reported that the Veteran had worked as a self-employed painter from 1958 to 1983.  In an October 1997 VA Form 21-8940 he reported he had not worked full time since 1992 and that the most he had earned in one year was $135,000 and noted this had occurred in 1992.  In a notarized November 1997 statement the Veteran, in essence, reported he lost his self-employment in 1992 due to schizophrenia, anxiety, mental stress, and flashbacks. 

During the course of this appeal the schedular criteria for evaluations of psychiatric disabilities were amended, effective November 7, 1996.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996).  Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) overruled in part on other grounds by Kuzma v. Principi, 341 F.3d 1327, 1329 (Fed.Cir.2003). 

The applicable criteria in effective prior to November 7, 1996, provided a 100 percent rating for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability; a 70 percent rating with lesser symptomatology such as to produce severe impairment of social and industrial adaptability; and a 50 percent rating with a considerable impairment of social and industrial adaptability. 38 C.F.R. § 4.132, General Rating Formula for Psychotic Disorders (prior to Nov. 7, 1996).

Prior to November 7, 1996, 38 C.F.R. § 4.16(c) , provided that where the only service-connected disability was a mental disorder assigned a 70 percent schedular evaluation, which precluded the appellant from securing or following a substantially gainful occupation, the mental disorder would be assigned a 100 percent schedular evaluation rather than an extra-schedular total evaluation.  See 61 Fed. Reg. 52695, 52700 (Oct. 8, 1996).

Most of the VA treatment records dated from September 1995 to September 1996 address physical disabilities.  VA treatment records dated in October 1995 note the Veteran reported he was still farming at that time.  The Veteran also reported marital trouble with his present wife, and noted a previous divorce.  

The evidence of record also includes a copy of a January 1995 insurance claim in which the Veteran reported that he became too disabled to work due to disability on January 31, 1995.  The section of the form completed by a VA physician included diagnoses of degenerative arthritis of the lumbosacral and cervical spines, but noted the Veteran was not totally disabled and was capable of part-time work.  It was further noted that his progress had stabilized and that he was capable of returning to work to perform desk work. 

FICA earnings for the year 1995 show the Veteran earned $0.  For 1996, he reportedly earned $2797.00.  On a credit insurance claim form dated in August 1996 the Veteran reported that he had stopped working full-time on July 10, 1996.  He noted he was unable to continue his occupation of farming and buying and selling horses because he was not able to lift over ten pounds or to walk any amount or drive long distances.  The claim form also included statements from J.S.K., M.D., indicating the Veteran was totally disabled and providing an objective diagnosis of severe degenerative arthritis of the spine. 

On a VA examination in September 1996 the Veteran reported he had been "medically disabled" for the past two years and that in January 1995 he was told by his doctor not to work because of his back and knee problems.  An Axis IV diagnosis was provided with a global assessment of functioning (GAF) score of 50 described as representative of a serious social and occupational impairment.  The examiner stated that the Veteran's orthopedic problems and obesity made it difficult for him to do physical work, but that some sedentary employment was possibly feasible.  

A November 1997 report noted that because of extensive physical disabilities he was unable to work in any capacity requiring physical exertion, but also noted that he had been previously successful in managing his own business.  Subsequent records show he was a minister working with his church.  In statements dated in July 1998 and October 1998 the Veteran's VA psychiatrist noted that over the years he had functioned in a responsible and productive manner.  In light of the conflicting evidence of record, the Board found that a retrospective medical opinion would be helpful in this case.

In correspondence dated in June 2009 the Veteran's attorney had requested that a retrospective medical opinion be obtained in this case, although more recently he has asserted that the current evidentiary record is adequate to grant the benefits sought on appeal.  The Court has held that a retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  As noted in the introduction, in December 2011 the Board remanded the case for a medical opinion addressing the severity of the Veteran's schizophrenia prior to November 14, 1997 .

In June 2012, a VA medical opinion was provided by a staff psychologist, in which it was noted that the Veteran's mental health history was very unclear due to the fact that the Veteran was a poor historian.  The psychologist determined that it appeared that the Veteran struggled to keep a job and was self-employed as a farmer from 1983 to 1994.  It was further noted that records indicated that the Veteran filed for bankruptcy in 1997 and lost his equipment and house.  The Veteran was unclear about what happened but stated that he sometimes had a problem with "thinking bigger than what I can do and thinking that everything is possible."  The psychologist noted that it seemed as if the Veteran had been "playing the market" with buying and selling cattle and horses and might have had loans he could not repay.  

In addressing the Veteran's level of impairment due to his schizophrenia based on the rating criteria in effect prior to November 7, 1996, the psychologist noted that coming to a conclusion as a result of a mental disability examination was impossible.  The psychologist further noted that one could only stipulate when impairment began by obtaining a history, which was already of record, or by report from the individual.  However, the Veteran was a very poor historian and very uninsightful.  The psychologist noted that the Veteran had multiple jobs from when he was discharged to when he started farming in 1983.  The psychologist commented that why he had multiple jobs could only be speculated, but based on the Veteran's diagnosis, one could assume his mental health problems played a part in his inability to remain employed.  The psychologist determined that there was no reason to feel that the Veteran's impairment did not exist prior to November 1997 based on the information in his file.  It was noted that the Veteran might not have talked about this to his providers, but he was showing problems adjusting long before that date.  Thus, it was the psychologist's opinion that prior to November 14, 1997, the Veteran's schizophrenia was manifested by active psychotic manifestations of such extent, severity, and depth, persistence or bizarreness as to produce total social and industrial inadaptability.

As noted above, the psychologist's opinion shows that the Veteran's schizophrenia supported the criteria for a 100 percent disability rating under the diagnostic criteria that were in effect prior to November 7, 1996.  The applicable criteria in effective prior to November 7, 1996, provided a 100 percent rating for active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.  While it is challenging to pinpoint an exact date for when the Veteran's schizophrenia reached a level of 100 percent disabling, notwithstanding the lack of VA treatment records pertaining to schizophrenia for the applicable time period, based on the June 2012 opinion, there is no reason to show that the Veteran's schizophrenia was not totally disabling within the year prior to the Veteran's increased rating claim.  He did not have any earnings in salary for the year 1995 and only earned approximately $2800 in 1996.  While there is evidence that the Veteran's non-service connected physical disabilities impacted his employment prospects, there is also evidence of severe impairment due to his schizophrenia that has been consistent for a number of years, including olfactory hallucinations.  Even though the Veteran has been found to be a poor historian and has offered conflicting information as to when exactly he stopped working, he noted on an affidavit in November 1997 that he lost his self-employment in 1992 due to schizophrenia, anxiety, mental stress, and flashbacks. 

Resolving all doubt in the Veteran's favor, it was factually ascertainable within one year of the Veteran's claim, i.e., from September 3, 1995 to September 3, 1996, that the Veteran's schizophrenia was totally disabling.  Therefore, to this extent, the Veteran's claim is granted.

As noted on a submission from the Veteran's attorney received in December 2014, the attorney is further arguing that the effective date for the assignment of an increased rating for schizophrenia should be on March 7, 1995, the date that the Veteran filed a claim for, inter alia, a total disability rating based on individual unemployability (TDIU).  In May 1995, the RO, in pertinent part, denied the Veteran's claim for a TDIU and the Veteran received notice of this rating decision on May 8, 1995.  There is no further correspondence from the Veteran within one year of this rating decision, or new and material evidence showing that the Veteran is unemployable as a result of his schizophrenia or that his schizophrenia had worsened.  See 38 C.F.R. § 3.156(a)(b).

As previously discussed, most of the VA treatment records dated from 1995 to 1996 address physical disabilities.  The VA treatment records dated in October 1995, which note that the Veteran reported he was still farming at that time, and that he was having marital trouble, and had had a previous divorce, does not indicate an increase in disability of the schizophrenia or show that the Veteran was unemployable due to schizophrenia.  Other evidence including a copy of a January 1995 insurance claim in which the Veteran reported that he became too disabled to work due to disability on January 31, 1995; and FICA earnings for the year 1995 showing the Veteran earned $0 were not received within one year of the May 1995 rating decision.  

Therefore, the May 1995 rating decision became final on May 8, 1996.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, the only way that the May 1995 rating decision can be overturned is if there is clear and unmistakable error found in the decision.  See 38 C.F.R. § 3.105(a).  While the attorney seems to criticize the May 1995 rating decision in his December 2014 statement by noting that the RO relied on its own "unsubstantiated opinion" without having obtained a VA examination to address the TDIU issue, the attorney's assertions fall short of raising a claim for clear and unmistakable error in the May 1995 rating decision.  

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See e.g., Tetro v. Gober, 14 Vet. App. 100, 109 (2000). 

Therefore, the Board has not identified any legal avenue for assigning an effective date earlier than the one assigned in this decision for the Veteran's assignment of a 100 percent rating for his schizophrenia.

	
ORDER

Entitlement to an increased rating of 100 percent for schizophrenia is granted, effective September 3, 1995, but not earlier, subject to the rules governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


